DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed January 13, 2022 is received and entered.
2.	Claims 1, 4, 23 – 24, and 26 – 28 are amended.  Claims 3 and 25 are cancelled.  Claims 10 – 11 and 20 – 22 are withdrawn.  Claim 30 is newly added.  Claims 1 – 3, 5 – 9, 12 – 19, 23 – 24, and 26 – 30 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The objections to claims 24 – 28 are WITHDRAWN in view of the Amendment.
5.	The rejection of claim 4 under 35 USC 112(a) is WITHDRAWN in view of the Amendment.
6.	On pages 10 – 11 of the Response, Applicant argues that “Yoshihara merely discloses adequately controlling the amount of conductive particles in order to perform the antistatic function, but fails to disclose that the amount of the ultraviolet absorber is kept below the critical light transmittance of the layer (i.e., the transparent substrate) in which the ultraviolet absorber is contained” because “the amount of conductive particles is further reduced while the ultraviolet absorber is added in order to maintain high visible light transmittance”.
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  Claim 1, as amended, specifically recites that the “ultraviolet blocking Yoshihara discloses that the “ultraviolet blocking element” is in the base layer [substrate 11], whereas the first coating layer and the second coating layer [hard coat layer 12 having mixed layer 12a (first) and localized layer 12c (second)] have the conductive particles for an antistatic function.
With regard to Yoshihara, the amount of conductive particles in hard coat layer 12 has nothing to do with the light transmittance of the transparent substrate 11.  Applicant has conflated two separate elements and misread their own claim language.  Applicant’s arguments as a whole make no sense in light of the recitations of amended claims 1 and 23.  Once again, the particular concentrations of the conductive particles in the hard coat layer 12 have nothing to do with the light transmittance of an independent and distinct layer (transparent substrate11) of the anti-reflection film 1.
Even if Applicant was correct in their arguments, it is clear that reducing the wt% of the binder matrix of the hard coat layer 12 in order to accommodate an ultraviolet absorber would maintain the overall light transmittance of 93 – 97% without reducing the concentration of conductive particles in the hard coat layer 12 or impacting the anti-static function.
Instead, Yoshihara discloses an overall light transmittance of 93 – 97% and discloses a combination of elements that yields that “critical” range.  Specifically, Yoshihara discloses that when the anti-reflection film 1 is configured to have a light transmittance of 93 – 97%, transparent substrate 11 includes an ultraviolet absorber (paragraphs [0115], [0147]).  This is one of several configurations which would yield the anti-reflection film 1 having this critical light transmittance range.  In order for the anti-
Everything stated above is disclosed in Yoshihara in a straightforward manner that anticipated Applicant’s claimed invention with regard to independent claims 1 and 23.  
7.	On page 16 of the Response, Applicant requests rejoinder of claims 10 – 11 and 20 – 22.
This request is denied because claim 1, from which claims 10 – 11 and 20 – 22 depend, is not allowable.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,908,746 in view of Yoshihara.
Regarding claim 30, the only differences between the scope of this claim and claim 1 of U.S. Patent 10,908,746 are the features in claim 1 of the current application regarding the “ultraviolet blocking element”.
As set forth below, those features are disclosed by Yoshihara.
Accordingly, it would have been obvious to incorporate the specific teachings of the ultraviolet blocking element of Yoshihara, as set forth below, into claim 1 of U.S. Patent 10,908,746.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 12 – 13, 15, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara (U.S. Pub. 2010/0208350).
Regarding claim 1, Yoshihara teaches: a window for a display device (FIG. 1; paragraphs [0003], [0071]; an anti-reflection film 1 is arranged on a window for a display device) comprising:
a base layer (FIG. 1; paragraph [0071]; transparent substrate 11);
a first coating layer on the base layer (FIG. 1; paragraphs [0072], [0073]; hard coat layer 12 has a mixed layer 12a that is interpreted as the “first hard coating layer”.  Mixed layer 12a is disposed on substrate 11); and

wherein at least one of the base layer, the first coating layer and the second coating layer include an ultraviolet blocking element (paragraphs [0146], [0147]; transparent substrate 11 may include an ultraviolet absorber [blocking element]).
wherein the ultraviolet blocking element included in one layer of the base layer, the first coating layer and the second coating layer has an amount determined not to lower a critical light transmittance of the one layer (paragraphs [0115], [0146], [0147]; as set forth above, transparent substrate 11 may include an ultraviolet absorber [blocking element].  Additionally, the anti-reflection film 1 is configured to have a light transmittance in the range of about 93 – 97%.  Accordingly, even when transparent substrate 11 includes an ultraviolet absorber, the light transmittance of the transparent substrate 11 and the anti-reflection film 1 as a whole would be in a range of about 93 – 97%.  This is one of several configurations which would yield the anti-reflection film 1 having this critical light transmittance range.  In order for the anti-reflection film 1 to have this critical light transmittance range, the particular light transmittance of each individual layer cannot be below this critical range either.  It is therefore disclosed that the inclusion of the ultraviolet absorber in transparent substrate 11 would have be included in such an amount that would not lower the light transmittance of the transparent substrate or the anti-reflection film beyond this critical range).
Regarding claim 23, Yoshihara teaches: a display device comprising: a display panel (paragraphs [0003], [0071]; the anti-reflection film 1 is disclosed as being used in conjunction with a display device which would inherently include a display panel); and
a window on the display panel (see the rejection of claim 1 above).
The remainder of this claim is identical in scope to the subject matter rejected above with regard to claim 1 and is therefore rejected for at least the same reasons set forth above.  A duplication of the above rejection will not be provided in this Office Action for the purpose of brevity.
Regarding claim 12, Yoshihara teaches: wherein the first coating layer comprises an organic material (FIG. 1; paragraphs [0073], [0151]; mixed layer 12a includes a binder matrix that may include acrylic materials or epoxy resin [organic materials]) and an inorganic material (FIG. 1; paragraphs [0073], [0149]; mixed layer 12a includes conductive particles such as metallic compounds [inorganic material]).
Regarding claim 13, Yoshihara teaches: wherein the organic material of the first coating layer comprises acryl and epoxy (FIG. 1; paragraphs [0073], [0151]; mixed layer 12a includes a binder matrix that may include acrylic materials or epoxy resin [organic materials]).
Regarding claim 15, Yoshihara teaches: wherein at least one of the base layer, the first coating layer and the second coating layer comprises fluorine (FIG. 1; paragraph [0149]; as set forth above, mixed layer 12a may include conductive particles.  These conductive particles may include fluorine-doped tin oxide and would thus include fluorine).
Regarding claim 19, Yoshihara teaches: wherein the base layer comprises at least one of polycarbonate (FIG. 1; paragraph [0145]; substrate 11 may be formed using polycarbonate), a low birefringence resin and poly methyl methacrylate.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2, 5 – 7, 24, and 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara, as applied to claims 1 and 23 above, and further in view of Fukuda et al. (U.S. Pub. 2017/0313911).
Regarding claims 2 and 24, Yoshihara fails to explicitly disclose: wherein the ultraviolet blocking element is selectively included only in one of the first and the second coating layers.
However, Yoshihara discloses that an ultraviolet absorber may only be disposed in a single layer (paragraphs [0146], [0147]; transparent substrate 11 may include an ultraviolet absorber [blocking element]).
In a related field of endeavor, Fukuda discloses a hard coat layer 2 disposed on a base material 1 that can be used as a cover of a display device (FIG. 1; paragraphs [0022], [0145]).
Fukuda teaches: wherein the ultraviolet blocking element is selectively included only in one of the first and the second coating layers (FIG. 1; paragraph [0079]; hard coat layer 2 may include an ultraviolet absorber to provide weather resistance to ultraviolet exposure).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Fukuda to yield predictable results.  More specifically, the teachings of a display having a cover formed with an anti-reflection film having two hard coat layers and a base layer having an ultraviolet absorber where the anti-reflection film has a critical light transmittance range of 93 – 97%, as taught by Yoshihara, are known.  Additionally, the teachings of a display having a cover formed with a base layer and a hard coat layer having an ultraviolet absorber, as taught by Fukuda, are known as well.  The combination of the known teachings of Yoshihara and Fukuda would yield the predictable results of a display having a cover formed with an anti-reflection film having an ultraviolet absorber arranged within one of a first hard coat layer, a second hard coat layer, and a base layer where the anti-reflection film has a critical light transmittance range of 93 – 97%.  In other words, it would have been obvious to utilize an ultraviolet absorber of Yoshihara in any of the base layer, first hard coat layer, or second hard coat layer of Yoshihara in light of the disclosure of Fukuda that an ultraviolet absorber can be implemented in a hard coat layer.  Such a modification requires nothing more than a mere rearrangement of parts (see MPEP §2144.VI)(C)) using the known teachings of Fukuda.  When modified, these teachings would need to be combined in such a manner as to maintain the light transmittance of the anti-reflection film of Yoshihara within the Yoshihara would achieve this critical light transmittance range of 93 – 97% without impacting the concentration of the conductive particles or the antistatic function of the anti-reflection film 1.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Fukuda to yield the aforementioned predictable results.
Regarding claims 5 and 26, Yoshihara fails to explicitly disclose: wherein the content of the ultraviolet blocking element of the base layer is in a range of about 3 wt % or less with respect to the total weight of the base layer.
However, Fukuda teaches: wherein the content of the ultraviolet blocking element of the base layer is in a range of about 3 wt % or less with respect to the total weight of the base layer (FIG. 1; paragraph [0080]; an ultraviolet absorber is provided in a preferred range of 0.7 – 2.0 wt%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Fukuda to yield predictable results for at least the reasons set forth above with regard to claims 2 and 24.
Additionally, it would have been obvious to merely incorporate the ultraviolet absorber as a known weight percentage of a layer, as disclosed by Fukuda.  Such an obvious modification to the device of Yoshihara merely requires filling in the gaps in the disclosure of Yoshihara by using the known and preferred weight percentages of Fukuda.  Therefore, it would have been obvious to a person of ordinary skill in the art Yoshihara and Fukuda to yield the aforementioned predictable results.
Regarding claims 6 and 27, Yoshihara fails to explicitly disclose: wherein the content of the ultraviolet blocking element of the first coating layer is in a range of about 3 wt % or less with respect to the total weight of the first coating layer.
However, Fukuda teaches: wherein the content of the ultraviolet blocking element of the first coating layer is in a range of about 3 wt % or less with respect to the total weight of the first coating layer (FIG. 1; paragraph [0080]; an ultraviolet absorber is provided in a preferred range of 0.7 – 2.0 wt%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Fukuda to yield predictable results for at least the reasons set forth above with regard to claims 2, 5, 24, and 26.
Regarding claims 7 and 28, Yoshihara fails to explicitly disclose: wherein the content of the ultraviolet blocking element of the second coating layer is in a range of about 3 wt % or less with respect to the total weight of the second coating layer.
However, Fukuda teaches: wherein the content of the ultraviolet blocking element of the second coating layer is in a range of about 3 wt % or less with respect to the total weight of the second coating layer (FIG. 1; paragraph [0080]; an ultraviolet absorber is provided in a preferred range of 0.7 – 2.0 wt%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Fukuda to yield predictable results for at least the reasons set forth above with regard to claims 2, 5, 24, and 26.

14.	Claim 4 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara, as applied to claim 1 above.
Regarding claim 4, Yoshihara fails to explicitly disclose: wherein the critical light transmittance of the one layer is about 90%.
However, as set forth above with regard to claim 3, Yoshihara explicitly discloses a critical range of light transmittance of about 93 – 97% (paragraph [0115]).  Yoshihara also discloses that a light transmittance of less than 93% would likely be insufficient (paragraph [0115]).
Please see MPEP §2144.05(I) which refers to case law that has held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.
It is the Examiner’s position that the light transmittances of “about 90%”, as disclosed by Applicant, and 93%, as disclosed by Yoshihara, are “so close that prima facie one skilled in the art would have expected them to have the same properties”.
In other words any difference between light transmittance of “about 90%” and 93% is considered to be insignificant.
Therefore, the recitations of this claim are found to be obvious in view of the disclosure of Yoshihara.
Regarding claim 8, Yoshihara teaches: wherein the second coating layer has a thickness which is about 10% of the thickness of the first coating layer (FIG. 1; 
Please see MPEP §2144.05(I) which refers to case law that has held that “a prima facie case of obviousness exists” when claimed ranges “overlap or lie inside ranges disclosed by the prior art”.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to utilize particular values within the disclosed range to read on Applicant’s claimed invention.
Regarding claim 9, Yoshihara teaches: wherein the first coating layer has a thickness in a range from about 5% to about 10% of a thickness of the base layer (FIG. 1; paragraphs [0021], [0027], [0073]; localized layer 12c has a thickness in the range of 50-400 nm, which is 0.05 – 0.4 µm.  Mixed layer 12a has a thickness of at least 2 µm.  When localized layer 12c has a thickness of 100 - 200nm (0.1 - 0.2 µm), which is within the disclosed range, localized layer 12c is about 5% to about 10% as thick as mixed layer 12a).
Please see MPEP §2144.05(I) which refers to case law that has held that “a prima facie case of obviousness exists” when claimed ranges “overlap or lie inside ranges disclosed by the prior art”.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to utilize particular values within the disclosed range to read on Applicant’s claimed invention.

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara, as applied to claim 1 above, and further in view of Horio et al. (U.S. Pub. 2017/0276840).
Regarding claim 14, Yoshihara fails to explicitly disclose: wherein the second coating layer comprises acrylic oligomer.
However, in a related field of endeavor, Horio discloses an optical member for use as an outer layer of a display screen (paragraphs [0001], [0004]).
With regard to claim 14, Horio teaches: wherein the second hard coating layer comprises acrylic oligomer (paragraphs [0120], [0121]; a hard coat layer may contain (meth)acrylate oligomers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Horio to yield predictable results.  More specifically, the teachings of a display having a cover formed with an anti-reflection film having a hard coat layer made with an acrylic material, as taught by Yoshihara, are known.  Additionally, the teachings of a display having a cover with a hard coat layer made with an acrylic oligomer, as taught by Horio, are known as well.  The combination of the known teachings of Yoshihara and Horio would yield the predictable result of a display having a cover formed with an anti-reflection film having a hard coat layer made with an acrylic oligomer.  Such a combination requires nothing more than a simple substitution of one known acrylic material in hard coat layer of a cover of a display for another.  The modification of Yoshihara requires nothing more than filling in the gaps thereof using the Horio.  It is quite possible that at least one of the several acrylic materials disclosed by Yoshihara is an oligomer.  Accordingly, it would have been obvious to simply substitute one known acrylic material for another to yield predictable results.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Horio to yield the aforementioned predictable results.

15.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara in view of Horio, as applied to claim 14 above, and further in view of Jung et al. (U.S. Pub. 2016/0376450).
Regarding claim 16, neither Yoshihara nor Yoshihara explicitly disclose: wherein a surface of the second coating layer is hydrophobic.
However, Jung teaches: wherein a surface of the second coating layer is hydrophobic (paragraph [0040]; a substrate includes a hard-coated surface thereof that is hydrophobic).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara, Horio, and Jung to yield predictable results.  More specifically, the teachings of a display having a cover formed with an anti-reflection film having a substrate disposed beneath a hard coat layer made with an acrylic oligomer, as taught by the combination of Yoshihara and Horio, are known.  Additionally, the teachings of a substrate disposed beneath a hard coat layer that is configured to be hydrophobic, as taught by Jung, are known as well.  The combination of the known teachings of Yoshihara, Horio, and Jung would yield the predictable result of a display having a cover formed with an anti-reflection film having a substrate disposed beneath a hydrophobic hard coat layer made with an acrylic oligomer.  In other words, it would have been obvious to configure the hard coat layer of the combination of Yoshihara and Horio to be hydrophobic, as disclosed by Jung.  Such a modification requires nothing more than implementing a known characteristic of a hard coat layer into another known hard coat layer.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara, Horio, and Jung to yield the aforementioned predictable results.
Regarding claim 17, neither Yoshihara nor Yoshihara explicitly disclose: wherein the surface of the second coating layer has a water contact angle of 105 degrees or more.
However, Jung teaches: wherein the surface of the second coating layer has a water contact angle of 105 degrees or more (paragraph [0040]; a water contact angle is preferably > 100°).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara, Horio, and Jung to yield predictable results for at least the reasons set forth above with regard to claim 16.
Additionally, see MPEP §2144.05(I) which refers to case law that has held that “a prima facie case of obviousness exists” when claimed ranges “overlap or lie inside ranges disclosed by the prior art”.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to configure the hydrophobic hard coat layer of the combination of Yoshihara, Horio, and Jung to have a water contact angle of greater than 105°.  Such an angular range both falls within the range disclosed by Jung and is sufficiently close to the exact starting point of Applicant’s range as to be rendered obvious.

16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshihara, as applied to claim 1 above, and Isojima et al. (U.S. Pub. 2019/0315105).
Regarding claim 18, Yoshihara fails to explicitly disclose: wherein the second coating layer is exposed to an outside environment with no other layer being disposed on the second coating layer.
However, Isojima teaches: wherein the second coating layer is exposed to an outside environment with no other layer being disposed on the second coating layer (FIG. 5; paragraph [0130], [0152], [0186], [0188]; optical film 50 includes a first hard coat layer 52B and a second hard coat layer 52C.  A surface 50A of hard coat layer 52C is configured to be an external surface 60A of image display device 60 and is therefore exposed to an outside environment).
Isojima discloses that an optical film may include an ultraviolet absorber (paragraph [0093]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Isojima to yield predictable results.  More specifically, the teachings of a display having a cover formed with an anti-reflection film having a base layer having an ultraviolet absorber and a first hard coat layer thicker than a second hard coat layer, as taught by Yoshihara, are known.  Additionally, the teachings of a display device having an optical film covering a display where the optical film has a first hard coat layer and a second hard coat layer that forms an external surface of the display device and is thus exposed to an outside environment, as taught by Isojima, are known as well.  The combination of the known teachings of Yoshihara and Isojima would yield the predictable result of an optical film covering a display where the optical film has a base layer having an ultraviolet absorber, a first hard coat layer, and a second hard coat layer, where the first hard coat layer is thicker than the second hard coat layer and the second hard coat layer forms an external surface of the display device and is thus exposed to an outside environment.  In other words, it would have been obvious to incorporate the base layer and the relative thickness of the hard coat layers of Yoshihara into the particular optical film of Isojima while also including an ultraviolet absorber in the optical film, as disclosed by both Yoshihara and Isojima.  Such a modification amounts to nothing more than a mere inclusion of a known and desirable element [ultraviolet absorber] and a mere change in relative size of the thicknesses of the hard coat layers (see MPEP §2144.04(IV)(A)).  Therefore, it would have been Yoshihara and Isojima to yield the aforementioned predictable results.

17.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara, as applied to claim 23 above, and further in view of Kim (U.S. Pub. 2017/0059926).
Regarding claim 29, Yoshihara fails to explicitly disclose: further comprising: a frame which supports the window; and a panel support portion between the window and a base portion of the frame.
However, Kim teaches: further comprising: a frame which supports the window (FIG. 5; paragraphs [0080] – [0082]; rear cover 610 supports display 100); and
a panel support portion between the window and a base portion of the frame (FIG. 5; paragraphs [0080] – [0082]; panel supporting frame 200 is disposed between display 100 and bottom supporting part 611 of rear cover 610).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Kim to yield predictable results.  More specifically, the teachings of a display having a cover formed with an anti-reflection film, as taught by Yoshihara, are known.  Additionally, the teachings of a display device having a panel support disposed between a display and a bottom part of a frame, as taught by Kim, are known as well.  The combination of the known teachings of Yoshihara and Kim would yield the predictable result of a display device having a panel support disposed between a display having a cover formed with an anti-reflection film and a bottom part of a frame.  Yoshihara as a top surface of the display of Kim.  Such a combination merely applies the anti-reflection film of Yoshihara to the display device of Kim so that the device of Kim may realize the benefits of the disclosure of Yoshihara.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yoshihara and Kim to yield the aforementioned predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626